Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/01/2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 
Claims 13 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation “wherein if either TiO2 or ZrO2, is not present, the other is present in an amount > 2% by weight based on a total weight of the glass” is considered new matter because there is no support in the specification for such limitation. The specification discloses that “the sum of the weight contents of TiO2 and ZrO2 is at least 1%, or 2%”, there is no support for a combined content of TiO2 and ZrO2 greater than 2%. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 2, 3, 5-8, 13, 14, 16 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Remund (EP 0629820) in view of Murata (US 2010/0035745).
Regarding claim 16, Remund teaches an induction cooking device (Fig. 1), comprising an inductor (4); and a glass-ceramic plate (3), wherein a glass-ceramic of the glass-ceramic plate is a lithium aluminosilicate (page 3, lines 23-26), wherein the inductor is positioned under the glass-ceramic plate (as shown in Fig. 1), and the device does not comprise a Si3N4 coating deposited on the glass plate (as shown in Fig. 1; page 3, lines 23-26).
Remund fails to disclose wherein the glass plate is a thermally or chemically strengthened glass plate, wherein the lithium aluminosilicate glass comprises at least one of TiO2 and ZrO2, wherein a combined content of TiO2, if present, and ZrO2, if present, is > 2% by weight based on a total weight of the glass, wherein the chemical composition of the glass comprises silica SiO2 in a weight content ranging from 49% to 75%, alumina Al2O3 in a weight content ranging from 15% to 30%, lithium oxide Li2O in a weight content ranging from 1% to 8%, and Na2O in a weight content ranging from 
Murata teaches a thermally or chemically strengthened lithium aluminosilicate glass (tempered LAS glass; abstract; title), wherein the lithium aluminosilicate glass comprises at least one of TiO2 and ZrO2 (Table 2, glass no. 8-12; Table 7, glass no. 47), wherein a combined content of TiO2, if present, and ZrO2, if present, is 2% by weight based on a total weight of the glass (Table 2, glass no. 8-12; Table 7, glass no. 47), wherein the chemical composition of the glass comprises silica SiO2 in a weight content of 72.17% (table 7, glass no. 47), alumina Al2O3 in a weight content of 14.20% (table 7, glass no. 47), lithium oxide Li2O in a weight content of 8.68% (table 7, glass no. 47), and Na2O in a weight content ranging from 0.47% (table 7, glass no. 47), wherein the device is suitable for operation at 390C, wherein the glass plate does not break when the device operates at 390C to boil 200mL of water and for 15 minutes afterward (this limitation is considered a result of having a tempered lithium aluminosilicate glass plate which is already disclosed by the prior art), and the device does not comprise Si3N4 coating deposited on the glass plate (Table 2, glass no. 8-12; Table 7, glass no. 47).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to have modified the glass plate of Remund with Murata, by providing a tempered lithium aluminosilicate glass to improve impact strength and thermal stability. 
2O3 in a weight content ranging from 15% to 30% and lithium oxide Li2O in a weight content ranging from 1% to 8%, however, paragraph 0033 discloses that Al2O3 has an effect of enhancing the heat resistance, ion exchange performance and Young’s modulus of a glass, and its content ranges from 5% to 30%.  Paragraph 0036 discloses that Li2O is an ion exchange component which also lowers the high temperature viscosity of a glass to improve the meltability and the formability, and it also has an effect of improving the Young’s modulus of a glass and an effect of reducing the crack generation ratio, and its content preferably ranges from 0.5 to 8%.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to have modified the glass plate of Remund and Murata, by providing a content of Al2O3 ranging from 5% to 30% and Li2O ranging from 0.5 to 8%, for the advantages of enhancing the heat resistance, ion exchange performance, Young’s modulus of a glass.
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the alumina and lithium oxide content claimed ranges, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 2, Remund and Murata combined teach the device as set forth above, wherein the glass is thermally strengthened (Murata; tempered LAS glass; abstract; title).

Regarding claim 5, Remund and Murata combined teach the device as set forth above, wherein the product (E.α) of the Young's modulus (81000 MPa) and of the linear thermal expansion coefficient (87 x 10-7/˚C = 36 x 10-7/˚K) of the glass is between from 0.2 to 0.8 MPa.K-1 (Murata; table 7, glass no. 47; 0.29 MPa.K-1).
Regarding claim 6, Remund and Murata combined teach the device as set forth above, wherein the lower annealing temperature of the glass is at least 600°C (Murata; 725 °C; table 7, glass no.47).
Regarding claim 7, Remund and Murata combined teach the device as set forth above, wherein the linear thermal expansion coefficient of the glass is at most 50 x 10-7 K-1 (Murata; table 7, glass no. 47, 36 x 10-7 K-1).
Regarding claim 8, Remund and Murata combined teach the device as set forth above, wherein the c/a ratio of the glass before strengthening is at most 0.6, after Vickers indentation under a load of 500 g, wherein c is the length of radial cracks and a is the half-diagonal of the Vickers impression (Murata; p.0022). 
Although, Remund and Murata combined fail to disclose wherein the c/a ratio is at most 0.5 under a load of 1kg, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a c/a ratio no greater than 0.5 under a load of 1kg, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
2: 49 - 75%; Al2O3: 15 - 30%; Li2O: 1 - 8%; K2O: 0 - 5%; Na2O: 0 - 3%; ZnO: 0 - 5%; MgO: 0 - 5%; CaO: 0 – 5%; BaO: 0 - 5%; SrO: 0 - 5%; TiO2: 0 - 6%; ZrO2: 0 - 5%; P2O5: 0 - 10%: and B2O3: 0 - 5% (Murata; p.0032; p.0033; p.0035; table 7, glass no. 47; please note that although SrO is not listed in the table, the claim range for this components is 0%-5%, therefore, it can be 0%, no presence), wherein if either TiO2 or ZrO2 is not present, the other is present in an amount > 2% by weight based on a total weight of the glass (this limitation is applicable when the conditions of not having either TiO2 or ZrO2 present are met, therefore, in the case shown in table 7, glass no. 47, the conditions are not met, therefore, this limitation is not applicable to this example glass).
Regarding claim 14, Remund and Murata combined teach the device as set forth above, such that wherein the chemical composition of the glass comprises the following constituents, based on a total weight of the glass: SiO2: 52 - 75%; Al2O3: 18 - 27%; Li2O: 2.5 – 5.5%; K2O: 0 - 3%; Na2O: 0 - 3%; ZnO: 0 – 3.5%; MgO: 0 - 3%; CaO: 0 – 2.5%; BaO: 0 – 3.5%; SrO: 0 - 2%; TiO2: 0 – 5.5%; ZrO2: 0 - 3%; P2O5: 0 - 8%: and B2O3: 0 - 3% (Murata; table 7; glass no.47; please note that although SrO is not listed in the table, the claim range for this components is 0-2%, therefore, it can be 0%, no presence), wherein if either TiO2 or ZrO2 is not present, the other is present in an amount > 2% by weight based on a total weight of the glass (this limitation is applicable when the conditions of not having either TiO2 or ZrO2 present are met, therefore, in the 
Regarding claim 17, Remund and Murata combined teach the device as set forth above, herein both TiO2 and ZrO2 are present in the glass (Murata; Table 2, glass no. 8-12; Table 7, glass no. 47).
Claims 4 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Remund and Murata as set forth above, and further in view of Posset (GB 2079119).
Regarding claim 4, Remund and Murata combined teach all the elements of the claimed invention as set forth above, except for, wherein the glass plate has a lateral dimension of at least 0.5 m.
Posset teaches an induction cooking device (Fig. 1; abstract) comprising a thermally or chemically strengthened glass plate (10), wherein the glass plate has a lateral dimension of at least 0.5 m (page 3, lines 10, 54 and 91; page 4, line 12).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to have modified the glass plate of Remund and Murata, with Posset, by providing a glass plate having a lateral dimension of 0.5m, as disclosed by Posset, for the advantages of having a large cooking area.
Regarding claim 15, Remund and Murata combined teach all the elements of the claimed invention as set forth above, except for, wherein a portion of the surface of the glass plate comprises an opaque or substantially opaque coating, or wherein an opaque material is positioned between the glass plate and internal elements of the device. 

Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to have modified the device of Remund and Murata, with Posset, by providing an opaque material is positioned between the glass plate and internal elements of the device, as disclosed by Posset, for aesthetical reasons.
Claims 9-11 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Remund and Murata as set forth above, and further in view of Siebers (US 2005/0250639).
Regarding claim 9, Remund and Murata combined all the elements of the claimed invention as set forth above, except for, wherein the (σ/e.E.α) ratio of the thermally tempered glass is at least 20 K.mm-1, wherein σ is the maximum stress generated at the core of the glass by the thermal strengthening, e is the thickness of the glass in mm, E is the Young's modulus, and α is the linear thermal expansion coefficient of the glass.
Siebers teaches a lithium aluminosilicate glass that can be chemically and thermally tempered (abstract), wherein the (σ/e.E.α) ratio of the thermally tempered glass is at least 20 K.mm-1 (24.51 K.mm-1) wherein σ is the maximum stress generated at the core of the glass by the thermal strengthening (p.0104; 26MPa), e is the thickness of the glass in mm (p.0054; 3 mm), E is the Young's modulus (table 1; glass -6/K).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to have modified the device of Remund and Murata, with Siebers, by providing a (σ/e.E.α) ratio of at least 20K.mm-1, for the advantages of further improving the glass strength.
Regarding claim 10, Remund and Murata combined teach all the elements of the claimed invention as set forth above, except for, wherein the maximum stress generated at the core of the glass by the thermal strengthening is at least 20 MPa.
Siebers teaches a lithium aluminosilicate glass that can be chemically and thermally tempered (abstract), wherein the maximum stress generated at the core of the glass by the thermal strengthening is at least 20 MPa (p.0104; 26MPa).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to have modified the device of Remund and Murata, with Siebers, by providing a maximum stress of at least 20MPa, for the advantages of further improving the glass strength.
Regarding claim 11, Remund and Murata combined teach the device as set forth above, wherein the glass is thermally tempered (Murata; tempered LAS glass; abstract; title) and has a thickness of at most 4.5 mm (Murata; p.0061); and a c/a ratio of at most 0.6 wherein c is the length of radial cracks and a is the half-diagonal of the Vickers impression (Murata; p.0022).
Although, Remund and Murata combined fail to disclose wherein the c/a ratio is at most 0.5, it would have been obvious to one having ordinary skill in the art at the time In re Aller, 105 USPQ 233.
Remund and Murata combined fail to disclose wherein the (σ/e.E.α) ratio of the thermally tempered glass is at least 20 K.mm-1, wherein σ is the maximum stress generated at the core of the glass by the thermal strengthening, e is the thickness of the glass in mm, E is the Young's modulus, and α is the linear thermal expansion coefficient of the glass.
Siebers teaches a lithium aluminosilicate glass that can be chemically and thermally tempered (abstract), wherein the (σ/e.E.α) ratio of the thermally tempered glass is at least 20 K.mm-1 (24.51 K.mm-1) wherein σ is the maximum stress generated at the core of the glass by the thermal strengthening (p.0104; 26MPa), e is the thickness of the glass in mm (p.0054; 3 mm), E is the Young's modulus (table 1; glass no. 1; 85000 MPa), and α is the linear thermal expansion coefficient of the glass (table 1; glass no. 1; 4.16 x 10-6/K).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to have modified the device of Remund and Murata, with Siebers, by providing a (σ/e.E.α) ratio of at least 20K.mm-1, for the advantages of further improving the glass strength.
Regarding claim 18, Remund teaches an induction cooking device (Fig. 1) comprising a glass plate (3) and an inductor (4), wherein the inductor is positioned 
Remund fails to disclose wherein the glass plate is a thermally strengthened glass plate, wherein the c/a ratio of the glass plate before thermal strengthening is at most 0.5, after Vickers indentation under a load of 1 kg, wherein c is the length of radial cracks and a is the half-diagonal of the Vickers impression, and wherein the o/e.E.a ratio of the thermally strengthened glass plate is at least 20 K.mm-1, where a is the maximum stress generated at the core of the glass by thermal strengthening, e is the thickness of the glass in mm, E is the Young’s modulus, and a is the linear thermal expansion coefficient of the glass.
Murata teaches a thermally or chemically strengthened lithium aluminosilicate glass (tempered LAS glass; abstract; title), wherein the c/a ratio of the glass plate before thermal strengthening is at most 0.5, after Vickers indentation under a load of 500 g, wherein c is the length of radial cracks and a is the half-diagonal of the Vickers impression (p.0022).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to have modified the glass plate of Remund with Murata, by providing a tempered lithium aluminosilicate glass to improve impact strength and thermal stability. 
Although, Remund and Murata combined fail to disclose wherein the c/a ratio is at most 0.5 under a load of 1kg, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a c/a ratio no greater than 0.5 under a load of 1kg, since it has been held that where the general conditions of a claim In re Aller, 105 USPQ 233.
Remund and Murata combined fail to disclose wherein the o/e.E.a ratio of the thermally strengthened glass plate is at least 20 K.mm-1, where a is the maximum stress generated at the core of the glass by thermal strengthening, e is the thickness of the glass in mm, E is the Young’s modulus, and a is the linear thermal expansion coefficient of the glass.
Siebers teaches a lithium aluminosilicate glass that can be chemically and thermally tempered (abstract), wherein the (σ/e.E.α) ratio of the thermally tempered glass is at least 20 K.mm-1 (24.51 K.mm-1) wherein σ is the maximum stress generated at the core of the glass by the thermal strengthening (p.0104; 26MPa), e is the thickness of the glass in mm (p.0054; 3 mm), E is the Young's modulus (table 1; glass no. 1; 85000 MPa), and α is the linear thermal expansion coefficient of the glass (table 1; glass no. 1; 4.16 x 10-6/K).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to have modified the device of Remund and Murata, with Siebers, by providing a (σ/e.E.α) ratio of at least 20K.mm-1, for the advantages of further improving the glass strength.
Response to Arguments
Applicant's arguments filed 04/01/2021 have been fully considered but they are not persuasive. Regarding claim 16, Applicant argues that “More specifically, Murata relates to mobile phone screens, touch screens, etc. (See, par. 1). These screens require very different properties from those properties necessary for glass to be used in 2 in a weight content of 72.17% (table 7, glass no. 47), alumina Al2O3 in a weight content of 14.20% (table 7, glass no. 47), lithium oxide Li2O in a weight content of 8.68% (table 7, glass no. 47), and Na2O in a weight content ranging from 0.47% (table 7, glass no. 47), wherein the device is suitable for operation at 390C, wherein the glass plate does not break when the device operates at 390C to boil 200mL of water and for 15 minutes afterward (this limitation is considered a result of having a tempered lithium aluminosilicate glass plate which is already disclosed by the prior art), and the device does not comprise Si3N4 coating deposited on the glass plate (Table 2, glass no. 8-12; Table 7, glass no. 47).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to have modified the glass plate of Remund with Murata, by providing a tempered lithium aluminosilicate glass to improve impact strength and -1 (24.51 K.mm-1) wherein σ is the maximum stress generated at the core of the glass by the thermal strengthening (p.0104; 26MPa), e is the thickness of the glass in mm (p.0054; 3 mm), E is the Young's modulus (table 1; glass no. 1; 85000 MPa), and α is the linear thermal expansion coefficient of the glass (table 1; glass no. 1; 4.16 x 10-6/K).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to have modified the device of Remund and Murata, with Siebers, by providing a (σ/e.E.α) ratio of at least 20K.mm-1, for the advantages of further improving the glass strength. Both Murata and Siebers teach a thermally or chemically strengthened lithium aluminosilicate glass (Murata, tempered LAS glass, abstract, title; Siebers, abstract).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBA T ROSARIO-APONTE whose telephone number is (571)272-9325.  The examiner can normally be reached on M to F; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ALBA T ROSARIO-APONTE/Examiner, Art Unit 3761                                                                                                                                                                                                        06/03/2021

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761